--------------------------------------------------------------------------------

Exhibit 10.1
 
SIXTH AMENDMENT TO
VOTING AND STANDSTILL AGREEMENT


This SIXTH AMENDMENT TO VOTING AND STANDSTILL AGREEMENT (this “Sixth Amendment”)
is made and entered into on October 27, 2014, by and among United American
Healthcare Corporation, a Nevada corporation (“UAHC”), St. George Investments,
LLC, an Illinois limited liability company (“St. George”), and The Dove
Foundation, an Illinois trust (“Dove”). UAHC, St. George, and Dove are referred
to herein individually as a “Party” and collectively as the “Parties.”


RECITALS


A.            On March 19, 2010, UAHC and St. George entered into that certain
Voting and Standstill Agreement (the “VSA”);


B.            On June 7, 2010, UAHC and St. George entered into that certain
Amendment to Voting and Standstill Agreement (the “First Amendment”), which
amended the VSA;


C.            On June 7, 2010, Dove entered into that certain Agreement to Join
the Voting and Standstill Agreement (the “Joinder”), by which Dove joined the
VSA, as amended by the First Amendment, and UAHC and St. George acknowledged and
accepted the Joinder;


D.            On June 18, 2010, UAHC, St. George, and Dove entered into that
certain Acknowledgement and Waiver of Certain Provisions of the Voting and
Standstill Agreement (the “Acknowledgement and Waiver”);


E.            On November 3, 2011, the Parties entered into that certain Second
Amendment to Voting and Standstill Agreement (the “Second Amendment”), which
further amended the VSA;


F.            On May 15, 2012, the Parties entered into that certain Third
Amendment to Voting and Standstill Agreement (the “Third Amendment”), which
further amended the VSA;


G.            On January 10, 2013, the Parties entered into that certain Fourth
Amendment to Voting and Standstill Agreement (the “Fourth Amendment”), which
further amended the VSA;


H.            On October 9, 2013, the Parties entered into that certain Fourth
Amendment to Voting and Standstill Agreement (the “Fifth Amendment”), which
further amended the VSA;


I.            The VSA, as amended by the First Amendment, as joined by Dove
pursuant to the Joinder, and as further amended by the Acknowledgement and
Waiver, the Second Amendment, the Third Amendment, the Fourth Amendment, and the
Fifth Amendment, is referred to herein as the “Amended VSA”;

--------------------------------------------------------------------------------

J.            The “Put Commencement Date” (as set forth in Section 2 of the
Fifth Amendment) was on October 1, 2014, whereupon each of St. George and Dove
has a present right to exercise the “Put Option” pursuant to Section 5.1 of the
Amended VSA;


K.            Each of St. George and Dove is willing to forbear from exercising
its Put Option during the “Put Exercise Period” (as defined in Section 5.1 of
the Amended VSA) that commenced on October 1, 2014, in exchange for UAHC’s
agreement to postpone the Put Commencement Date, until April 1, 2015 (with the
result that either or both of St. George and Dove may exercise its Put Option
during the new Put Exercise Period commencing on April 1, 2015 and expiring on
September 30, 2015), provided that either or both of St. George and Dove may
elect to accelerate the Put Commencement Date upon the occurrence of any one of
certain events, as set forth in Section 3 of the Third Amendment; and


L.            The Parties desire to further amend the Amended VSA as set forth
in this Sixth Amendment in order to memorialize the mutual agreement set forth
in the previous recital and the remainder of this Sixth Amendment.


NOW, THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated in this Sixth Amendment, and for other good and valuable
consideration, including the mutual obligations set forth in this Agreement, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:


1.            Forbearance. Each of St. George and Dove agrees to forbear from
exercising its Put Option during the Put Exercise Period that commenced on
October 1, 2014, in consideration of UAHC’s agreement to postpone the Put
Commencement Date until April 1, 2015, pursuant to Section 2 of this Sixth
Amendment.


2.            Postponement of Put Commencement Date. The Parties agree that the
Put Commencement Date shall be April 1, 2015 and that, as a result, the Put
Exercise Period shall end on September 30, 2015.


3.            No Other Changes. All terms of the Amended VSA, except as amended
by this Sixth Amendment, remain in full force and effect.


[Signature page follows.]
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties, being duly authorized, have
executed this Sixth Amendment as of the date first written above.



 
UNITED AMERICAN HEALTHCARE CORPORATION
           
By:
/s/ Robert T. Sullivan
   
Name:
Robert T. Sullivan
   
Title:
Secretary, Treasurer and CFO
                       
ST. GEORGE INVESTMENTS, LLC
           
By:
Fife Trading, Inc.,
     
an Illinois corporation,
     
its Manager
               
By:
/s/ John M. Fife
     
Name:
John M. Fife
     
Title:
President
                       
THE DOVE FOUNDATION
           
By:
/s/ James M. Delahunt
   
Name:
James M. Delahunt
   
Title:
Trustee
 




3


--------------------------------------------------------------------------------

 